DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       BOYLE & DRAKE, INC.,
                            Appellant,

                                    v.

                   PELICAN VIEW PROJECT, LLC,
                            Appellee.

                              No. 4D17-1807

                              [July 19, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312013CA000477.

  Robert M. Ureta of Quintairos, Prieto, Wood & Boyer, P.A., Miami, for
appellant.

   Glenn Williams and Michelle L. Rivera of Williams Law Firm, Winter
Park, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.